Peters, J. (dissenting).
I respectfully dissent. Notwithstanding the majority’s characterization of the guarantee, the record reflects that when defendant went into the electrical contracting business in 1981, he personally signed a credit application and an unlimited guarantee of liability to establish his business relationship with plaintiff. By the terms of these documents, defendant agreed to pay all indebtedness incurred by him for all future purchases and to pay reasonable counsel fees and costs expended for collection. The unlimited guarantee "remain[ed] in full force until [defendant] delivered] to [plaintiff] written notice revoking it as to indebtedness incurred subsequent to such delivery”.
Pursuant to the credit application and the personal guarantee, goods and materials were delivered, upon demand, to defendant doing business as Kwiatkowski Electric Company. In 1987, it appears clear that defendant sent a general notice indicating that "Kwiatkowski Electric Co. has been sold to Kwiatkowski Electric Co., Inc.” It further notified that all future transactions were to be conducted with Kwiatkowski Electric Company, Inc., with John Kwiatkowski as president, at the same business address prior to such incorporation.
Even with the change of name and subsequent incorporation, I believe it is clear that plaintiff had, at all times, conducted its business relationship with defendant personally and that defendant failed to submit sufficient evidence to raise a triable issue that he had, at any time, conducted business with plaintiff in a corporate capacity (see, Zuckerman v City of New York, 49 NY2d 557). After defendant’s incorporation in 1987, plaintiff continued to send invoices naming defendant personally as the purchaser which were accepted without protest or challenge to this billing practice. Hence, whether or not the business was named Kwiatkowski Electric Company or Kwiatkowski Electric Company, Inc., absent delivery of a revo*734cation of the personal guarantee, I do not find sufficient evidence to warrant the denial of summary judgment. I would therefore affirm Supreme Court’s order granting summary judgment to plaintiff.
Ordered that the order is modified, on the law, without costs, by reversing so much thereof as granted plaintiffs motion for summary judgment; said motion denied; and, as so modified, affirmed.